Name: Commission Regulation (EEC) No 2502/92 of 28 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9. 92 Official Journal of the European Communities No L 255/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2502/92 of 28 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas new agricultural conversion rates, effective from the beginning of the 1992/93 marketing year, have been fixed for the wine sector by Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 1380/92 (10); whereas the monetary compensatory amounts for Greece and Portugal are accordingly to be altered ; whereas pursuant to Article 8 of Regulation (EEC) No 3153/85 , where there are real monetary gaps differentiated according to product for a Member State , all the monetary compensatory amounts are to be adjusted if the applied monetary gap is adjusted for any one of the products concerned following adjustments of the conversion rates used for calculation of the monetary gap ; whereas amounts for the Member State concerned are to be adjusted according to the adjustment of the conversion rate for the wine sector ; Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3672/89 (4), and in particular Article 6 (3) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts ( ®), as last amended by Regulation (EEC) No 3247/89 ('), and in particular Article 6 (2) thereof, Whereas pursuant to point (b) in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1677/85, as last amended by Regulation (EEC) No 2205/90 in the case of currencies not observing a margin of fluctuation of 2,25 % under the European monetary system the market rate to be used for calculation of the monetary compensatory amounts is the average of the ecu rates published in the Official Journal ofthe European Communities, C series ; whereas under Article 2 of Regu ­ lation (EEC) No 3153/85 the compensatory amounts in question are those for the reference period 19 to 25 August 1992 ; Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (7), as last amended by Regulation (EEC) No 2482/92 ('); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,1 ) OJ No L 164, 24. 6 . 1985 , p . 6. 2) OJ No L 201 , 31 . 7 . 1990, p. 9. }) OJ No L 310, 21 . 11 . 1985, p . 4 . *) OJ No L 358 , 8 . 12 . 1989, p . 28 . 5) OJ No L 310, 21 . 11 . 1985, p . 22 . ') OJ No L 314, 28 . 10 . 1989, p. 51 . 7) OJ No L 153 , 17 . 6 . 1991 , p . 1 . ') OJ No L 253 , 31 . 8 . 1992, p . 41 . O OJ No L 164 , 24 . 6 . 1985 , p . 11 . H OJ No L 147 , 29. 5 . 1992, p . 15 . No L 255/2 Official Journal of the European Communities 1 . 9 . 92 2 . Annexes II and III A are replaced by Annexes II and III A to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'Greece' in Annex I is replaced by that given in Annex I to this Regulation. Article 2 This Regulation shall enter into force on 1 September 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission Official Journal of the European Communities No L 255/31 . 9 . 92 ANNEX ! PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Ireland CN code Table Additionalcode Notes Germany Portugal United Kingdom Nether ­ lands Spain F1 Pu Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Esc £ £ Irl  1 000 kg - 1 453,5 1 453,5 1 963,6 1 963,6 1 453,5 1 453,5 1 381,0 1 381,0 1 381,0 1 325,7 1 325,7 1 453,5 1 453,5 1 381,0 1 381,0 1 762,2 1 660,6 2 034,9 654,1 1 408,6 1 352,2 1 408,6 1 408,6 2 504,7 1 903,2 1 856,0 2 107,6 1 482,6 1 408,6 1 933,3 1 408,6 1 408,6 1 482,6 1 408,6 1 408,6 1 352,2 1 482,6 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 No L 255/4 Official Journal of the European Communities 1 . 9. 92 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  I 000 kg - 11-1 11-1 7285 7286 7285 7286 11-1 11-1 11-6 11-6 7158 7159 1 408,6 1 408,6 1 408,6 1 933,3 1 352,2 2 386,3 1 482,6 1 408,6 1 598,9 1 408,6 1 408,6 1 408,6 1 933,3 2 209,5 1 408,6 1 352,2 2 386,3 1 856,0 1 352,2 1 352,2 1 482,6 1 482,6 1 482,6 1 482,6 1 408,6 1 408,6 1 408,6 1 482,6 1 408,6 1 408,6 1 408,6 1 482,6 1 408,6 1 408,6 1 408,6 1 090,1 436,1 2 587,3 1 933,2 2 458,1 1 836,7 2 140,5 2 456,4 2 456,4 2 194,8 1103 29 90 1104 11 10 1104 1190 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 2911 1104 2915 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 3010 1104 30 90 1107 1011 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 11-3 11-3 7290 7291 11-3 11-3 7290 7291 11-1 11-1 7285 7286 11-4 11-4 11-4 7294 7295 7294 O No L 255/51 . 9. 92 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Ut FF DrDM F1 Pta Esc £ £ Irl 11-4 11-5 11-5 11-4 11-4 11-4 11-4 7295 7296 7297 7294 7295 7294 7295 O O O C&gt; 1 000 kg - 2 194,8 2 194,8 2 194,8 2 194,8 2 194,8 2 194,8 2 194,8 3 343,1 2 863,4 2 194,8 2 194,8 2 194,8 2 994,2 2 093,1 2 194,8 17-9 17-9 7318 7318 23-1 23-1 7622 7623 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 230910 11 2309 10 13 2309 10 31 600,3 1 243,5 600,3 1 243,5 600,3 1 286,4 600.3 1 286,4 2 907,0 174.4 1 995,5 3 991,0 296,8 593,6 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 O O O O O O O O O O C) O o o o o o 3 148,9 6 297,7 174,4 2 169,9 4 165,4 174,4 471,2 768,0 174,4 3 323,3 6 472,1 No L 255/6 Official Journal of the European Communities 1 . 9. 92 Positive Negative Denmark France Greece IrelandGermany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl CN code Table Additionalcode Notes 2309 10 31 23-3 7691 2309 10 33 23-9 7541 o 23-9 7542 O 23-9 7543 o 23-9 7545 o 23-9 7546 o 23-9 7547 o 23-9 7548 o 23-9 7549 o 23-9 7645 o 23-9 7646 o 23-9 7647 o 23-9 7648 o \ 23-9 7649 o 23-9 7650 o 23-9 7651 o I 23-9 7652 o 23-9 7653 o 2309 10 51 23-4 7624 II 23-4 7692 Il 2309 10 53 23-10 7541 o 23-10 7542 o 23-10 7543 o 23-10 7545 O 23-10 7546 o 23-10 7547 o 23-10 7548 o 23-10 7549 o 23-10 7654 o 23-10 7655 o l 23-10 7656 o 23-10 7657 o 23-10 7658 o 23-10 7659 o 23-10 7660 o 23-10 7661 0 23-10 7662 O. 2309 90 31 23-5 7624 ll 23-5 7693 II 2309 90 33 23-11 7541 C) 23-11 7542 C) 23-11 7543 (') 23-11 7545 o 23-11 7546 o 23-11 7547 o 1000 kg - 552,3 1 995,5 3 991,0 296,8 593,6 3 148,9 6 297,7 552,3 2 547,8 4 543,3 552,3 849,1 1 145,9 552.3 3 701,2 6 850,0 1 090,1 1 995,5 3 991,0 296,8 593,6 3 148,9 6 297,7 1 090,1 3 085,6 5 081,1 1 090,1 1 386,9 1 683,7 1 090,1 4 239,0 7 387,8 174.4 1 995,5 3 991,0 296,8 593,6 1 . 9 . 92 Official Journal of the European Communities No L 255/7 Positive Negative Germany Portugal IrelandUnited Kingdom Nether ­ lands Spain Fi Ptt Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Ln FF DrDM Esc £ £ Irl 1000 kg - CN code Table Additionalcode Notes 2309 90 33 23-11 7548 o 23-11 7549 O 23-11 7663 O \ 23-11 7664 (') 23-11 7665 o \ 23-11 7666 o 23-11 7667 o 23-11 7668 o \ 23-11 7669 o 23-11 7670 o \ 23-11 7671 o 2309 90 41 23-6 7624 II 23-6 7694 II 2309 90 43 23-12 7541 o 23-12 7542 o 23-12 7543 o 23-12 7545 o \ 23-12 7546 o 23-12 7547 o 23-12 7548 o 23-12 7549 o 23-12 7672 o 23-12 7673 o 23-12 7674 o 23-12 7675 o 23-12 7676 (') 23-12 7677 o 23-12 7678 o 23-12 7679 o 23-12 7680 o 2309 90 51 23-7 7624 II 23-7 7695 II 2309 90 53 23-13 7541 C) 23-13 7542 o 23-13 7543 o 23-13 7545 o 23-13 7546 o 23-13 7547 o 23-13 7548 o 23-13 7549 o 23-13 7681 o 23-13 7682 (') 23-13 7683 o 23-13 7684 o 23-13 7685 o 3 148,9 6 297,7 174,4 2 169,9 4 165,4 174,4 471.2 768.0 174,4 3 323,3 6 472,1 552.3 1 995,5 3 991,0 296,8 593,6 3 148,9 6 297,7 552,3 2 547,8 4 543,3 552,3 849.1 1 145,9 552,3 3 701,2 6 850,0 1 090,1 1 995,5 3 991,0 296,8 593,6 3 148,9 6 297,7 1 090,1 3 085,6 5 081,1 1 090,1 1 386,9 No L 255/8 Official Journal of the European Communities 1 . 9 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ \ DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 o o o O - 1 000 kg - 1 683,7 1 090,1 4 239,0 7 387,8 (*) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (a) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . Official Journal of the European Communities No L 255/91 . 9. 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ l 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg live weight  0102 90 10 \ o 1 388,1 0102 90 31 \\\ o \ 1 388,1 0102 90 33 \ C) 1 388,1 0102 90 35 o I 1 388,1 0102 90 37 \ 1 388,1 \ IlI  100 kg net weight  0201 10 10 \ Il\ 2 637,3 0201 10 90 li\ 2 637,3 0201 20 21 Il Il 2 637,3 0201 20 29 \ 2 637,3 0201 20 31 l IlIl 2 109,9 0201 20 39 Il 2 109,9 0201 20 51 IlIl\ 3 164,8 0201 20 59 Il 3 164,8 0201 20 90 Il Il 2 109,9 0201 30 00 II II 3 609,0 0202 10 00 IlIlli 2 345,8 0202 20 10 IIII O 2 345,8 0202 20 30 02-1 7014 Il\ 375,3 02-1 7018 Il 375,3 \ 02- 1 7019 o 1 876,7 0202 20 50 02-1 7014 Il 586,5 02-1 7018 Il 586,5 I 02-1 7019 o 2 932,3 0202 20 90 IIli 0 1 876,7 0202 30 10 \\ 0 \ 2 932,3 0202 30 50 oo 2 932,3 0202 30 90 02-2 7034 586,5 02-2 7038 o \ 2 932,3 0206 10 95 IIII 3 609,0 0206 29 91 IIII 2 932,3 0210 20 10 lili 2 109,9 0210 20 90 II 3 012,1 0210 90 41 liII \ 3 012,1 0210 90 90 liII \ 3 012,1 1602 50 10 16-4 7330 3 012,1 16-4 7331 1 804,5 16-4 7332 1 207,6 1602 90 61 16-4 7332 II \ 1 207,6 No L 255/10 Official Journal of the European Communities 1 . 9. 92 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (}) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . Official Journal of the European Communities No L 255/ 111 . 9. 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £ 0401 0402 10 11 0402 10 19 - 100 kg  a+ e 1 574,4 1 026,5 1 574,4 0402 10 91 0402 10 99 0402 21 11 0402 21 17 d+f d + f a+c 1 026,5 a+c a+c a+c a+c a+c+f 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 7058 7059 7079 7222 7089 7089 7744 7098 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7097 7223 7098 7114 7224 7744 7089 7744 7744 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 a+c a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 1 026,5 1 574,4 0403 90 13 1 026,5 a+c 0403 90 19 0403 90 31 0403 90 33 0403 90 39 a+c d + f a+c+f a+c+f No L 255/ 12 Official Journal of the European Communities 1 . 9 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Put Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl - 100 kg - a + c a + c a + c a+ c + f a + c + f a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 907,6 930,3 1 317,1 1 350,0 1 431,8 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 0406 10 80 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 1 467,6 2 608,1 2 673,3 b x coef b x coef b x coef b b x coef 1 957,6 2 235,2 1 345,9 1 751,4 611,8 889,8 2 235,2 1 751,4 889,8 2 235,2 3 030,8 No L 255/ 131 . 9 . 92 Official Journal of the European Communities \ Positive Negative CN code Table Additionalcode Notes . Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ I  100 kg  0406 30 10 04-10 7235 \ l 04-10 7236 \ 803,8 04-10 7237 I \ 1 178,9 04-10 7238 I 1 715,4 04-10 7239 I 2 034,3 0406 30 31 04-10 7235 I  04-10 7236 803,8 04-10 7237 \ Il 1 178,9 04-10 7238 Il 1 715,4 0406 30 39 04-10 7235 II  04-10 7238 1 715,4 04-10 7239 II 2 034,3 0406 30 90 || Il 2 034,3 0406 40 00 04-11 7240 IIIl  04-11 7241 Il 2 115,8 0406 90 1 1 04-12 7242 1 751,4 04-12 7243 Il  04-12 7244 li 1 957,6 04-12 7245 \\ 2 235,2 04-12 7246 li 1 345,9 04-12 7247 Il 1 751,4 0406 90 13 04-13 7248  04-13 7250 ||Il 2 616,1 0406 90 15 04-13 7248 II  04-13 7250 2 616,1 0406 90 17 04-13 7248 \\Il \  04-13 7249 Il 1 751,4 04-13 7250 2 616,1 0406 90 19 \  0406 90 21 04-14 7251 II  04-14 7252 li 2 397,2 0406 90 23 04-15 7254  04-15 7255 li 1 957,6 04-15 7256 2 235,2 04-15 7257 liIl 1 345,9 04-15 7258 || 1 751,4 0406 90 25 04-15 7254 li  04-15 7255 1 957,6 04-15 7256 2 235,2 04-15 7257 1 345,9 04-15 7258 1 751,4 0406 90 27 04-15 7254 IIIl  04-15 7255 li 1 957,6 04-15 7256 II 2 235,2 04-15 7257 1 345,9 No L 255/ 14 Official Journal of the European Communities 1 . 9 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Fta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl II II - 100 kg - 0406 90 27 04-15 7258 1 751,4 0406 90 29 04-15 7253  04-15 7254  04-15 7255 \ 1 957,6 04-15 7256 2 235,2 04-15 7257 1 345,9 04-15 7258 \\ 1 751,4 0406 90 31 04-15 7253  04-15 7254  I 04-15 7255 . \\ 1 957,6 04-15 7256 2 235,2 04-15 7257 1 345,9 04-15 7258 1 751,4 0406 90 33 04-15 7253 Ill  I 04-15 7254  04-15 7255 1 957,6 04-15 7256 2 235,2 04-15 7257 1 345,9 04-15 7258 Il 1 751,4 0406 90 35 04-16 7259 Il\  04-16 7274 \\ 1 957,6 04-16 7277 II 2 235,2 04-16 7278 1 345,9 04-16 7279 Il 1 751,4 0406 90 37 04-16 7259 Il  04-16 7274 II 1 957,6 04-16 7277 Il 2 235,2 04-16 7278 1 345,9 04-16 7279 II 1 751,4 0406 90 39 04-15 7254 Il  04-15 7255 II 1 957,6 04-15 7256 Il 2 235,2 04-15 7257 Il 1 345,9 04-15 7258 l 1 751,4 0406 90 50 04-15 7253  04-15 7254  04-15 7255 1 957,6 04-15 7256 II 2 235,2 04-15 7257 I 1 345,9 04-15 7258 I 1 751,4 0406 90 61 \ \  0406 90 63 \ l  0406 90 69 l I 3 030,8 0406 90 73 04-16 7259  04-16 7274 \ 1 957,6 Official Journal of the European Communities No L 255/151 . 9. 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2 235,2 1 345,9 1 751,4 1 957,6 2 235,2 1 345,9 1 751,4 1 957,6 2 235,2 1 345,9 1 751,4 1 957,6 2 235,2 1 345,9 1 751,4 1 957,6 2 235,2 1 345,9 1 751,4 1 957,6 2 235,2 1 345,9 1 751,4 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 0406 90 93 0406 90 99 2309 10 15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7228 7230 7232 7553 7554 7555 7556 1 957,6 2 235,2 1 345,9 1 751,4 611,8 889,8 2 235,2 1 751,4 889,8 199.6 399,1 598,7 748,3 No L 255/16 Official Journal of the European Communities 1 . 9. 92 I || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I ||Il - 100 kg - 2309 10 15 23-14 7557 838,1 23-14 7558 \\ 898,0 23-14 7559 29,7 23-14 7569 Il 59,4 23-14 7573 89,0 23-14 7574 li 111,3 23-14 7577 124,7 \ 23-14 7578 Il 133,6 23-14 7579 II 314,9 23-14 7580 629,8 I 23-14 7581 Il 944,7 23-14 7582 1 180,8 23-14 7583 1 322,5 23-14 7584 1 417,0 23-14 7885 \  2309 10 19 23-14 7553 Il 199,6 23-14 7554 399,1 l 23-14 7555 II 598,7 23-14 7556 II 748,3 23-14 7557 II 838,1 23-14 7558 898,0 23-14 7559 II 29,7 \ 23-14 7569 II 59,4 23-14 7573 IlI 89,0 23-14 7574 II 111,3 23-14 7577 Il 124,7 l 23-14 7578 II v 133,6 23-14 7579 314,9 l 23-14 7580 629,8 23-14 7581 944,7 l 23-14 7582 1 180,8 23-14 7583 II 1 322,5 23-14 7584 1 417,0 23-14 7885 II  2309 10 39 23-14 7553 l 199,6 23-14 7554 \ 399,1 23-14 7555 598,7 23-14 7556 II 748,3 23-14 7557 I 838,1 23-14 7558 I 898,0 23-14 7559 I 29,7 23-14 7569 I 59,4 I 23-14 7573 I 89,0 23-14 7574 I 111,3 23-14 7577 \ 124,7 1.9. 92 Official Journal of the European Communities No L 255/ 17 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ \ \ I - 100 kg - 2309 10 39 23-14 7578 I 133,6 23-14 7579 I 314,9 23-14 7580 \ 629,8 \ 23-14 7581 I 944,7 23-14 7582 \ 1 180,8 \ 23-14 7583 \ &gt; 1 322,5 \ 23-14 7584 1 417,0 23-14 7885 IlI \  2309 10 59 23-14 7553 199,6 23-14 7554 399,1 23-14 7555 598,7 I 23-14 7556 748,3 \ 23-14 7557 838,1 23-14 7558 II 898,0 \ 23-14 7559 29,7 23-14 7569 II 59,4 l 23-14 7573 III 89,0 23-14 7574 Il 111,3 23-14 7577 124,7 23-14 7578 133,6 23-14 7579 \ 314,9 23-14 7580 629,8 I 23-14 7581 II 944,7 23-14 7582 II 1 180,8 23-14 7583 II 1 322,5 23-14 7584 II 1 417,0 23-14 7885  2309 10 70 23-14 7553 \\ 199,6 23-14 7554 II 399,1 23-14 7555 li 598,7 I 23-14 7556 748,3 23-14 7557 li 838,1 l 23-14 7558 \\ 898,0 I 23-14 7559 li 29,7 23-14 7569 59,4 23-14 7573 89,0 \ 23-14 7574 111,3 23-14 7577 124,7 23-14 7578 li 133,6 23-14 7579 II 314,9 23-14 7580 629,8 23-14 7581 II 944,7 \ 23-14 7582 II 1 180,8 23-14 7583 \\ 1 322,5 23-14 7584 1 417,0 No L 255/ 18 Official Journal of the European Communities 1 . 9 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Notes Belgium/ Luxem ­ bourg DM F1 P » Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl - 100 kg  2309 10 70 2309 90 35 Table Additionalcode 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 2309 90 39 199.6 399,1 598.7 748,3 838,1 898.0 29,7 59,4 89,0 111,3 124.7 133.6 314,9 629,8 944.7 1 180,8 1 322,5 1 417,0 199.6 399.1 598,7 748,3 838,1 898.0 29,7 59,4 89,0 111,3 124.7 133.6 314.9 629.8 944.7 1 180,8 1 322,5 1 417,0 199.6 399.1 598.7 748,3 838,1 898,0 2309 90 49 1 . 9. 92 Official Journal of the European Communities No L 255/19 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ - 100 kg - 2309 90 49 23-14 7559 \ \ 29,7 23-14 7569 I 59,4 23-14 7573 \ 89,0 23-14 7574 \ 111,3 23-14 7577 \ 124,7 23-14 7578 \ 133,6 23-14 7579 l 314,9 23-14 7580 Ill . 629,8 23-14 7581 \ 944,7 23-14 7582 1 180,8 23-14 7583 Il 1 322,5 23-14 7584 II 1 417,0 23-14 7885  2309 90 59 23-14 7553 199,6 23-14 7554 Il 399,1 23-14 7555 II 598,7 23-14 7556 li 748,3 1 23-14 7557 838,1 23-14 7558 \\ 898,0 23-14 7559 II 29,7 23-14 7569 59,4 23-14 7573 II 89,0 23-14 7574 111,3 23-14 7577 Il 124,7 23-14 7578 || 133,6 23-14 7579 314,9 23-14 7580 li 629,8 I 23-14 7581 II 944,7 23-14 7582 1 180,8 23-14 7583 II 1 322,5 23-14 7584 II 1 417,0 I 23-14 7885 II  2309 90 70 23-14 7553 199,6 23-14 7554 \\ 399,1 23-14 7555 II 598,7 23-14 7556 748,3 23-14 7557 li 838,1 23-14 7558 II 898,0 23-14 7559 Il 29,7 23-14 7569 li 59,4 23-14 7573 II 89,0 23-14 7574 111,3 23-14 7577 124,7 23-14 7578 133,6 23-14 7579 II 314,9 NoL 255/20 Official Journal of the European Communities 1.9.92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £DM F1 Pta Esc £ Irl 2309 90 70  100 kg  629,8 944,7 1 180,8 1 322,5 1 417,0 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 °/o milk fat/100 kg product  a b 29,1 31,9  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 13,5 °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 15,7  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 1,2 % sucrose/100 kg product f 5,3 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 1.9. 92 Official Journal of the European Communities No L 255/21 PART 6 SECTORWINE Monetary compensatory amounts \ \ l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2204 21 25 22-5 7431 o  22t5 7432 (2) \  22-5 7434 0)  \ 22-5 7587 o  22-5 7588 o  2204 21 29 22-6 7438 (2)  22-6 7439 o  22-6 7441 o  22-6 7589 o  22-6 7590 C)  2204 21 35 22-8 7449 o  22-8 7451 C)  22-8 7591 o \  22-8 7592 o  2204 21 39 22-9 7455 &lt;2)  22-9 7457 C)  22-9 7593 o  22-9 7594 o  2204 29 10 22-3 7426 o  2204 29 25 22-11 7478 o  22-11 7479 O  22-11 7480 o  22-11 7481 o  22-11 7483 C)  22-11 7595 o  22-11 7596 o  2204 29 29 22-12 7487 o  22-12 7488 o  \ 22-12 7490 C)  22-12 7597 o  22-12 7598 o  2204 29 35 22-14 7498 o  22-14 7499 o  22-14 7518 o  22-14 7599 o  No L 255/22 Official Journal of the European Communities 1 . 9 . 92 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I DM F1 Pta , Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 o o o o 0)  i ( ») Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. 1.9 . 92 Official Journal of the European Communities No L 255/23 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Lit FF Dr £ IHDM F1 Pu Esc £ Bfrs/Lfrs Dkr  100 kg  o o C) C) 0 444,4 444,4 444,4 444,4 444,4 444,4 444,4 444.4 533.5 533,5 533,5  100 kg of dry matter  533,5 533,5 533,5  % sucrose content and 100 kg net 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O C) 5,335 5,335 5,335  100 kg of dry matter  533,5  % sucrose content and 100 kg net 3 3 3 3 } 3 3 5,335 5,335 5,335 5,335 5,335 5,335 5,335  100 kg of dry matter  533,5  °/o sucrose content and 100 kg net e&gt; o (3) 5,335 5,335 5,335 No L 255/24 Official Journal of the European Communities 1 . 9 . 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ( 2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. O The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 1 . 9 . 92 Official Journal of the European Communities No L 255/25 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1 417,0 1 580,0 2 231,2 1 417,0 1 580,0 2 231,2 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 17-1 * 17-4 * 17-4 * 17-4 * 17-4 * 17-1 * 17-2 » 17-2 7632 17-3 * 17-3 7632 18-1 * 18-1 » 18-1 * 18-1 * 18-2 * 18-2 * 18-1 » 18-4 * ¢ 18-5 * 18-5 7832 18-4 * Official Journal of the European Communities 1 . 9 . 92No L 255/26 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 » » * * 7632 * » » * * 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 » » * * # * » 7633 7634 » * » * * * * 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 6585 7585 6586 7586 » » 7001 7002 7003 7004 1 . 9 . 92 Official Journal of the European Communities No L 255/27 \ Positive \ Negative CN .code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2106 90 99 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035  100 kg  No L 255/28 Official Journal of the European Communities 1 . 9. 92 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl IIII I - 100 kg  -l II 7036   li 7037 II   7040 \\   II 7041   Il 7042 Il   7043 \ 907,2  II 7044 1 041,6  Il 7045 \   7046 Il   7047 li 868,8  Il 7048 \ 964,8  II 7049 1 099,2  Il 7050 l \   II 7051 Il 833,3  II 7052 \ 934,2  II 7053 1 030,2  \\ 7055 l   II 7056 l 903,9  li 7057 l 1 004,8  II 7060 \ \ 1 062,7  7061 \ 1 177,9  II 7062 l 1 278,8  Il 7063 \ 1 374,8  7064 \ 1 509,2  Il 7065 l 1 120,3 __ II 7066 \ 1 235,5  7067 I 1 336,4  7068 \ 1 432,4  Il 7069 \ 1 566,8  7070 l 1 185,7  Il 7071 \ 1 300,9  Il 7072 \ 1 401,8  II 7073 \ 1 497,8  || 7075 I 1 256,3  \ 7076 I 1 371,5  7077 \ 1 472,4  \\ 7080 \ 2 068,8  \ 7081 l 2 184,0  7082 I 2 284,9  \ 7083 I 2 380,9  7084 \ 2 515,3  l 7085 l 2 126,4  l 7086 l 2 241,6  I 7087 \ 2 342,5  I 7088 2 438,5 1 . 9 . 92 Official Journal of the European Communities No L 255/29 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \  100 kg   7090 I 2 191,8  7091 \ 2 307,0  \ 7092 II 2 407,9  \ 7095 l 2 262,4  7096 \ 2 377,6  7100 O   \\ 7101 C)   II 7102 C)   li 7103 C)   II 7104 O   7105 o   \\ 7106 C)   || 7107 o   II 7108 C) \   7109 0)   7110 (')   II 7111 /1\   II 7112 C)   Il 7113 C)   li 7115 (')   II 7116 o   7117 C) \   II 7120 o   li 7121 C)  .  li 7122 C)   Il 7123 C)   7124 (')   \ 7125 C)   \ 7126 o   Il 7127 C)   \ 7128 C)   7129 (')   II 7130 o   7131 (')   II 7132 C)   \\ 7133 C)    li 7135 C) \   II 7136 0) \   li 7137 C)   Il 7140 C)   li 7141 C)   II 7142 C) 883,4  Il 7143 C) 979,4  II 7144 C) 1 113,8  7145 C) I  No L 255/30 Official Journal of the European Communities 1 . 9. 92 I II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ||II I  100 kg   7146 o 840,1  II 7147 C) 941,0 -I II 7148 C) 1 037,0  7149 C) 1 171,4  Il 7150 o   \\ 7151 o 905,5  II 7152 C) 1 006,4  II 7153 o 1 102,4  Il 7155 C) 860,9  \\ 7156 C) 976,1  II 7157 (') 1 077,0  7160 C) 1 134,9  II 7161 (') 1 250,1  7162 (') 1 351,0  Il 7163 C) 1 447,0  II 7164 O 1 581,4  Il 7165 o 1 192,5  Il 7166 C) 1 307,7  7167 C) 1 408,6  7168 0) 1 504,6  Il 7169 o 1 639,0  Il 7170 o \ 1 257,9  7171 C) \ 1 373,1  7172 o 1 474,0  Il 7173 C) 1 570,0  7175 C) 1 328,5  7176 0) 1 443,7  7177 (') 1 544,6  Il 7180 C) 2 141,0  7181 (') 2 256,2  \ 7182 C) 2 357,1  \ 7183 (') 2 453,1  Il 7185 C) 2 198,6  Il 7186 C) 2 313,8  7187 C) 2 414,7  II 7188 C) 2 510,7  || 7190 C) 2 264,0  l 7191 o 2 379,2  \ 7192 C) 2 480,1  \ 7195 o 2 334,6  \ 7196 C) 2 449,8  7200 C) \   l 7201 C)   I 7202 0)   \ 7203 C)  1 . 9. 92 Official Journal of the European Communities No L 255/31 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ - 100 kg -  I 7204 /i\ 932,5  7205 o   7206 o   l 7207 o   \ 7208 0 855,7  li 7209 C) 990,1  II 7210 o   7211 o   II 7212 o 825,1  II 7213 o 921,1  7215 o   II 7216 o   7217 c&gt; 895,7  II 7220 C)   II 7221 o 865,4  7260 o 1 150,4  II 7261 C) 1 265,6  Il 7262 c&gt; 1 366,5  li 7263 o 1 462,5  II 7264 o 1 596,9  II 7265 o 1 208,0  7266 o 1 323,2  II 7267 C) 1 424,1  II 7268 o 1 520,1  Il 7269 o 1 654,5  Il 7270 (l) 1 273,4  II 7271 o 1 388,6  II 7272 C) 1 489,5  II 7273 o 1 585,5  II 7275 o 1 344,0  II 7276 C) 1 459,2  II 7300 o   II 7301 (l)   li 7302 O 863,4  II 7303 C) 959,4  II 7304 C) 1 093,8  7305 C)   II 7306 o   II 7307 o 921,0  II 7308 o 1 017,0  7309 c&gt; 1 151,4  II 7310 o   II 7311 o 885,5  II 7312 o 986,4  \ 7313 C) 1 082,4 Official Journal of the European Communities 1 . 9 . 92No L 255/32 \ l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl \ \ - 100 kg -  7315 /i\ 840,9  \ 7316 0) 956,1  7317 C) 1 057,0  I 7320 o 911,5  \\ 7321 C) 1 026,7  7360 o 1 246,6  II 7361 C) 1 361,8  II 7362 o 1 462,7  II 7363 C) 1 558,7  Il 7364 C) 1 693,1  II 7365 o 1 304,2  II 7366 C) 1 419,4  II 7367 o 1 520,3  II 7368 C) 1 616,3  7369 C) 1 750,7  II 7370 o 1 369,6  II 7371 o 1 484,8  II 7372 o 1 585,7  II 7373 o 1 681,7  Il 7375 C) 1 440,2  II 7376 C) 1 555,4  II 7378 C) 1 510,8  II 7400   7401 0) 922,1  II 7402 C) 1 023,0  II 7403 C) 1 119,0  Il 7404 0) 1 253,4  || 7405 o 864,5  || 7406 C) 979,7  Il 7407 C) 1 080,6  II 7408 o 1 176,6  II 7409 o 1 311,0  Il 7410 C) 929,9  \\ 7411 O 1 045,1  li 7412 C) 1 146,0  Il 7413 o 1 242,0  I 7415 C) 1 000,5  li 7416 o 1 115,7  7417 o 1 216,6  II 7420 (l) 1 071,1  II 7421 o 1 186,3  II 7460 C) 1 328,7  II 7461 o 1 443,9  II 7462 o 1 544,8  II 7463 o 1 640,8 Official Journal of the European Communities No L 255/331 . 9. 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I II l - 100 kg -  Il 7464 o I 1 775,2  Il 7465 C) 1 386,3  7466 C) 1 501,5  7467 o 1 602,4  7468 0) 1698,4  \\ 7470 o 1 451,7  II 7471 o 1 566,9  II 7472 C) 1 667,8  7475 o 1 522,3  7476 C) 1 637,5  Il 7500 o 932,9  Il 7501 o 1 048,1  II 7502 C&gt; 1 149,0  II 7503 O 1 245,0  7504 C&gt; 1 379,4  7505 O 990,5  II 7506 o 1 105,7  7507 C) 1 206,6  li 7508 c&gt; 1 302,6  7509 C) 1 437,0  II 7510 0) 1 055,9  7511 o 1 171,1  7512 o 1 272,0  7513 c&gt; 1 368,0  7515 O 1 126,5  II 7516 C) 1 241,7  7517 C) 1 342,6  7520 C) 1 197,1  II 7521 o 1 312,3  II 7560 O 1 402,2  II 7561 o 1 574,1  7562 C) 1 618,3  Il 7563 o 1 714,3  Il 7564 O 1 848,7  li 7565 C) 1 459,8  II 7566 C) 1 575,0  Il 7567 o 1 675,9  7568 C) 1 771,9  II 7570 O 1 525,2  \\ 7571 C) 1 640,4  II 7572 C1) 1 741,3  Il 7575 (') 1 595,8  II 7576 0) 1 711,0  II 7600 (') 1 406,2  7601 o 1 521,4 No L 255/34 Official Journal of the European Communities 1 . 9 . 92 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl I I  100 kg   I 7602 o 1 622,3  I 7603 C) 1 718,3  7604 o 1 852,7  7605 o 1 463,8  || 7606 o 1 579,0  7607 C) 1 679,9  Il 7608 C) 1 775,9  7609 o 1 910,3  7610 o 1 529,2  Il 7611 C) I 1 644,4  Il 7612 o 1 745,3  Il 7613 o 1 841,3  7615 o 1 599,8  7616 o 1 715,0  II 7620 C) 1 670,4  Il 7700 C) 1 621,1  Il 7701 o 1 736,3  Il 7702 o 1 837,2  II 7703 o 1 933,2  II 7705 o 1 678,7  Il 7706 0) 1 793,9  II 7707 O 1 894,8  II 7708 o 1 990,8  Il 7710 o 1 744,1  Il 7711 o 1 859,3  II 7712 o 1 960,2  II 7715 o 1 814,7  7716 C) 1 929,9  Il 7720 o 1 515,8  Il 7721 o 1 631,0  II 7722 o 1 731,9   II 7723 o 1 827,9  7725 o 1 573,4  II 7726 O 1 688,6  II 7727 C) 1 789,5  Il 7728 o 1 885,5  Il 7730 O 1 638,8  Il 7731 o 1 754,0  II 7732 0) 1 854,9  II 7735 o \ 1 709,4  II 7736 0) 1 824,6  II 7740 o 1 948,8  II 7741 0) 2 064,0  II 7742 (l) 2 164,9  II 7745 C) \ 2 006,4 1 . 9 . 92 Official Journal of the European Communities No L 255/35 \ l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ I l - 100 kg -  7746 (') 2 121,6  II 7747 o 2 222,5  II 7750 o 2 071,8  Il 7751 o 2 187,0  || 7758   Il 7759 Il   7760 o 2 381,9  Il 7761 0) 2 497,1  Il 7762 C) 2 598,0  Il 7765 o 2 439,5  Il 7766 o 2 554,7  II 7768 Il   II 7769 Il\   II 7770 C) 2 504,9  II 7771 ~ o 2 620,1  II 7778 Il 859,3  II 7779 Il 974,5  II 7780 o 2 815,0  Il 7781 C) 2 930,2  II 7785 o 2 872,6  II 7786 0) 2 987,8  II 7788 1 326,9  II 7789 II 1 442,1  II 7798 C)   7799 o   Il 7800 l . 2 947,3  II 7801 l 3 062,5  II 7802 3 163,4  II 7805 3 004,9  II 7806 ¢ 3 120,1  II 7807 li 3 221,0  7808 o   II 7809 o   II 7810 3 070,3  II 7811 II 3 185,5  II 7818 O 931,5  II 7819 C) 1 046,7  Il 7820 o 3 019,5  II 7821 o 3 134,7  Il 7822 (') 3 235,6  II 7825 (') \ 3 077,1  Il 7826 0) 3 192,3  7827 0) 3 293,2  7828 0) 1 399,1  7829 (') 1 514,3 No L 255/36 Official Journal of the European Communities 1 . 9 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ - 100 kg   \ 7830 O \ 3 142,5  7831 C) 3 257,7  Il 7838 o 1 414,6  Il 7840 C)   7841 C)   7842 o   7843 0)   Il 7844 0)   Il 7845 o   Il 7846 o   ' Il 7847 o   7848 0)   II 7849 C) I   7850 C)   7851 C)   7852 C)   7853 o   Il 7855 C)   II 7856 C)  - II 7857 C)   7858 C)   7859 C)  '  7860 C)   II 7861 \   Il 7862 C)   II 7863 o   II 7864 C1)   Il 7865 C)   \\ 7866 (')   li 7867 C)   Il 7868 o   II 7869 C)   7870 C)   II 7871 o   II 7872 C)   II 7873 o   II 7875 o   II 7876 0)   II 7877 C)   l .\ 7878 C)   II 7879 C)   \\ 7900 o   Il 7901 o  .  7902 o   II 7903  Official Journal of the European Communities No L 255/371 . 9 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United KingdomCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £ 100 kg 840,9 927,7 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 O C) C) C) C) o o C) C) C) C) C) C) C) O C) o C) C) C) C) C) C) C) C) C) C) o C) C) C) C) C) C) C) C) C) (') (') C) C) C) o C) C) 850,9 985,3 916,3 890,9 860,6 913,8 1 009,8 1 144,2 870,5 971,4 1 067,4 1 201,8 No L 255/38 Official Journal of the European Communities 1 . 9 . 92 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I I \ - 100 kg   I 7971 C) 935,9  7972 o 1 036,8  7973 7975 C) C) 1 132,8 891,3  Il 7976 0) 1 006,5  7977 C) 1 107,4  II 7978 C) 961,9  \\ 7979 o 1 077,1  7980 o 1 082,7  II 7981 C) 1 197,9  II 7982 C) 1 298,8  II 7983 o 1 394,8  II 7984 o 1 529,2  II 7985 o 1 140,3  II 7986 C) 1 255,5  II 7987 C) 1 356,4  II 7988 C) 1 452,4  II 7990 o 1 205,7  II 7991 o 1 320,9  7992 C) 1 421,8  7995 C) 1 276,3  I 7996 C) 1 391,5 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 35,0 73,9 118,2 163,4 233.1 337,9 524,4 524,4 734.2 734,2 943,9 943,9 943,9 1 153,7 1 153,7 1 153,7 1 153,7 1 153,7 1 153,7 1 153,7 Official Journal of the European Communities No L 255/391 . 9 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ \ DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I \ \ - 100 kg -  5780 I 1 363,4  \ 5781 \ 1 363,4  5785 I 1 363,4  \ 5786 I 1 363,4  579x \ 35,0  5808 5809 \ 35,035,0  5818 5819 \ 35,035,0  II 582x 35,0  5830 II 35,0  \ 5831 35,0  5838 73,9  584x 73,9  585x 73,9  586x II 118,2  II 587x Il 118,2  590x 163,4  591x IlI 163,4  II 594x Il 233,1  595x Il 233,1  596x 597x I 337,9337,9  598x Il 524,4  li 599x 524,4 IIIIII Amounts to be deducted I 61xx II 31,9  II 62xx 67,3  \\ 63xx Il 107,7  II 64xx Il 148,9  II 65xx 212,4  II 66xx Il 307,9  II 670x Il 477,8  II 671x Il 477,8  II 672x Il 668,9  II 673x 668,9  II 674x 860,0  I 6750 Il 860,0  l 6751 860,0  6760 1 051,1  I 6761 1 051,1  6762 1 051,1  I 6765 l 1 051,1 No L 255/40 Official Journal of the European Communities 1 . 9. 92 Positive Negative Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany United Kingdom Belgium/ Luxem ­ bourg Nether ­ lands Spain F1 PtaDM Etc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1 051,1 1 051,1 1 051,1 1 242,3 1 242,3 1 242,3 1 242,3 31,9 31,9 31,9 31,9 31,9 31,9 31,9 31,9 67,3 67,3 67,3 107,7 107.7 148,9 148,9 212,4 212,4 307,9 307,9 477.8 477,8 6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 1 . 9 . 92 Official Journal of the European Communities No L 255/41 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153, 17 . 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion 6f glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculauon is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 255/42 Official Journal of the European Communities 1 . 9. 92 ANNEX II Monetary coefficients Member States Products Denmark France Greece IrelandGermany (Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Italy Spain Portugal 1,022 1,022 1,035 1,035 1,022 1,022 1,035 1,035 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,022 1,022 1,022 1,022 1,035 1,035 1,035 1,035 1,043 1 . 9. 92 Official Journal of the European Communities No L 255/43 ANNEX III Adjustments to be made pursuant to Article 6 (I ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A. Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 1 September 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Olive oil 0 1 November 1992